Citation Nr: 1021152	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  09-09 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
left upper extremity disability, to include the shoulder, 
forearm and left thumb. 
 
2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for low 
back disorder. 
 
3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hypertension. 
 
4.  Entitlement to service connection for a right shoulder 
disorder. 
 
5.  Entitlement to service connection for a right knee 
disability. 

6.  Entitlement to service connection for a left knee 
disability. 




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served in the United States Marines from March 
31, 1977 to June 13, 1977.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board from a July 2008 rating 
decision of the VA Regional Office in Waco, Texas that 
declined to reopen the claims of entitlement to service 
connection for hypertension, a low back condition, and left 
upper extremity disability, including the shoulder, forearm 
and thumb, and denied service connection for a right shoulder 
disorder, and bilateral knee disability.

Following review of the record, the issue of entitlement to 
service connection for a left knee condition is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  In an unappealed February 1997 rating decision, the RO 
denied entitlement to service connection for left shoulder, 
left forearm, and left thumb disability.

2.  The evidence submitted since the RO's February 1997 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
left shoulder, left forearm, and left thumb disability.

3.  The Board denied entitlement to service connection a low 
back disorder by decision dated in April 1999; the RO 
declined to reopen the claim in February 2000.

4.  The evidence submitted since the RO's February 2000 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a low back disorder.

5.  The Board denied entitlement to service connection for 
hypertension by decision dated in April 1999; the RO declined 
to reopen the claim in February 2000 and December 2006.

6.  The evidence submitted since the RO's December 2006 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
hypertension.

7.  A right shoulder disorder was not manifest in service and 
arthritis was not manifest within one year of separation from 
service.

8.  A right shoulder disorder was first manifest many years 
after discharge from active duty and is unrelated to service.

9.  A right knee disorder was not manifest in service and 
arthritis was not manifest within one year of separation from 
service.


CONCLUSIONS OF LAW

1.  The February 1997 RO decision that denied service 
connection for left shoulder, left forearm, and left thumb 
disability is final. 38 U.S.C.A. 38 U.S.C.A. § 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2009).

2.  The evidence received subsequent to the RO's February 
1997 decision for left shoulder, left forearm, and left thumb 
disability is not new and material and the claim is not 
reopened. 38 C.F.R. § 3.156 (2009)

3.  The Board's April 1999 decision that denied service 
connection for a low back disorder, and the February 2000 RO 
decision that declined to reopen the claim are final. 38 
U.S.C.A. 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.1103, 20.1104 (2009).

4.  The evidence received subsequent to the RO's February 
2000 rating decision for a low back disorder is not new and 
material and the claim is not reopened. 38 C.F.R. § 3.156 
(2009).

5.  The Board's April 1999 decision that denied service 
connection for hypertension, and the RO's February 2000 and 
December 2006 decisions that declined to reopen the claim are 
final. 38 U.S.C.A. 38 U.S.C.A. §§ 7104, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.1103, 20.1104 (2009).

6.  The evidence received subsequent to the RO's December 
2006 decision for hypertension is not new and material and 
the appellant's claim is not reopened. 38 C.F.R. § 3.156 
(2009).

7.  A right shoulder disability was not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, (2009).

8.  A right knee condition was not incurred in or aggravated 
by service and arthritis may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1131 1113, 5103, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen the claims of entitlement to 
service connection for hypertension, a low back disorder and 
left upper extremity disability.  He also asserts that he has 
a right knee condition and a right shoulder disability of 
service onset for which service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  In this regard, VA must 
both notify a claimant of the evidence and information that 
is necessary to reopen the claim and notify the claimant of 
the evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, the Secretary is 
required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486.

Here, the Veteran was sent a letter in November 2007 prior to 
an initial unfavorable decision on the claims that informed 
him of what evidence was required to substantiate the claims 
of entitlement to service connection and to reopen the 
claims.  The Board thus finds that adequate notice has been 
provided.  Notification that included information pertaining 
to a disability rating and an effective date for the award if 
service connection were granted was also sent to the 
appellant at that time.  In this case, however, service 
connection is being denied.  Therefore, no rating or 
effective date will be assigned with respect to the claimed 
conditions. See Dingess.

The Board finds that VA has made the necessary efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claims currently being adjudicated.  
Extensive private and VA clinical records have been received 
and associated with the claims folder.  The appellant does 
not contend that there is outstanding evidence that has not 
been considered with respect to the issues on appeal.

The Veteran has not been afforded a VA examination.  In 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held 
that VA must provide a medical examination when there is: (1) 
competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In this case, there is no reliable lay or 
medical foundation to support the claims of service 
connection for a right shoulder and right knee disorders 
other than lay assertion which is not deemed to be credible 
for reasons explained in the legal analysis portion of this 
decision.  Additionally, there is no reliable evidence which 
satisfies the second or third criterion of the McLendon 
analysis to establish service connection also due to lack of 
credibility on the Veteran's part.  The Board therefore finds 
that the evidence on file is adequate to render a decision on 
the claims of entitlement to service connection for right 
shoulder and right knee conditions, and that an examination 
is not necessary.  A medical examination is also not 
indicated as to the claims of service connection for 
hypertension, left upper extremity disability and a low back 
disorder because the claims are not reopened for reasons 
stated below.

The Board thus finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  No further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claims. See 38 U.S.C.A. § 5103A (a) (2); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  The claims 
are ready to be considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military peacetime service. 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2009).

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946 and arthritis becomes manifest to a degree of at least 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service. 38 U.S.C.A. 
§ 1153(West 2002); 38 C.F.R. § 3.306 (2009).

Factual Background and Legal Analysis

The agency or original jurisdiction originally denied service 
connection for hypertension, a low back disorder and left 
shoulder, left forearm, and left thumb disability in February 
1997 and the Veteran appealed.  He withdrew the issue of 
entitlement to service connection for left shoulder, left 
forearm, and left thumb disability from appellate 
consideration and this decision became final.  The Board 
denied entitlement to service connection for hypertension and 
a low back disorder by decision in April 1999 and these 
determinations are final.  The RO declined to reopen the 
claims of hypertension and a low back disorder in February 
2000, and declined to reopen the claim of hypertension in 
December 2006. See 38 C.F.R. § 20.1103 (2009).  The Board 
must therefore review all of the evidence submitted since the 
final disallowance of the claims to determine whether the 
appellant's claims of service connection should be reopened 
and re-adjudicated de novo. See Evans v. Brown, 9 Vet. App. 
273 (1996).  A claim that is the subject of a final decision 
may only be reopened upon the submission of new and material 
evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received in October 2007.

New evidence is defined in 38 C.F.R. § 3.156(a) (2009) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

1.	 New and Material - Left shoulder, left forearm, and 
left thumb disability

The evidence of record at the time of the February 1997 
disallowance of the claim of service connection for left 
shoulder, left forearm, and left thumb disability included 
service treatment records that showed that upon examination 
in March 1977 for service entrance, the upper extremities 
were evaluated as normal.  The Veteran denied bone, joint, or 
other deformity in the Report of Medical History.  Service 
treatment records reflected no treatment for the left 
shoulder, left forearm, and left thumb.  The appellant 
underwent Medical Board proceedings in June 1977 for 
hypertension and whereupon it was noted that the physical 
examination was within normal limits except for a 
hypertensive reading.  

Post service private clinical records dating from February 
1987 were received from F. Selod, an orthopedic surgeon, who 
reported the Veteran's recent history of slipping and falling 
on his back in a walk-in freezer while carrying a case of 
chicken at his place of employment in November 1986.  It was 
noted that he had a prior history of an on-the-job left 
shoulder injury in 1985.  The appellant complained of sharp 
pains in the left shoulder that was present most of the time 
with pain radiating into the left arm.  Left grip strength 
was weak and he could not hold anything for very long.  It 
was noted that the Veteran could raise the left shoulder but 
had a pulling sensation in it.  Examination of the left upper 
extremity disclosed scars at the left shoulder, left elbow 
and left wrist from previous surgeries.  X-rays of the left 
shoulder revealed staples from previous surgery.  The Veteran 
was noted to be post operative left shoulder repair.  In a 
June 1991 medical report, Dr. Selod reported that examination 
of the shoulders, elbows, wrists and hands were within normal 
limits.  No neurological deficit of the shoulders was 
elicited.  

A claim of entitlement to service connection for conditions 
that included left shoulder, left forearm and left thumb 
disability was received in November 1996.  By rating action 
dated in February 1997, service connection for such was 
denied on the basis that there was no treatment, diagnosis or 
findings of the claimed conditions were shown in service.  In 
essence, service connection was denied on the basis of silent 
service records, a normal Medical Board examination, 
intercurrent injury, and the absence of an accepted nexus to 
service. 

The Veteran attempted to reopen the claim of entitlement to 
service connection for left shoulder, left forearm and left 
thumb disability in October 2007.

Evidence added to the record following the February 1997 
rating decision consists of extensive VA clinical records 
showing that the appellant was hospitalized between August 
and November 1999 for a condition unrelated to this appeal 
where it was noted that he reported left wrist pain since 
falling off a house.  It was reported that he exhibited signs 
of numbness and tingling in his left arm believed to be 
related to carpal tunnel syndrome for which he had received 
an X-ray of the left wrist in preparation for follow-up.  He 
complained of pain in both shoulders in July and August 2006.

The Board finds that the evidence received since the February 
1997 rating decision in this regard is cumulative and/or 
redundant of prior data in the record.  Evidence that is 
merely cumulative cannot be "new and material" even if that 
such information was not previously before agency decision 
makers. 38 C.F.R. § 3.156(a), Anglin v. West, 203 F.3d 1343 
(Fed. Cir. 2000).  The additional VA clinical records dating 
from 1999 no more than marginally refer to generalized left 
upper extremity complaints with no confirmed diagnosis shown 
as to the left shoulder, left forearm or left thumb.  The 
fact that the appellant claimed left upper extremity 
disability related to service was established previously.  
Evidence that tends to confirm a previously established fact 
is cumulative.  His claim in this regard in essentially 
duplicative of an assertion he made in the past in support of 
the claim.  The Veteran cannot support a claim of the basis 
of his assertions alone. See Bostain v. West, 11 Vet. App. 
124, 127 (1998).  In summary, the evidence added to the 
record since the prior determination relating to left upper 
extremity disability, including the shoulder, forearm and 
thumb, is cumulative and does not provide a basis to reopen 
the claim of entitlement to service connection for such. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

2.  New and Material - Low back.

The evidence that was of record at the time of the last final 
disallowance of the claim of service connection for low back 
pain in February 2000 included service treatment records that 
showed that the spine was evaluated as normal on examination 
in March 1977 for service entrance.  The Veteran denied 
recurrent back pain, bone, joint, or other deformity in the 
Report of Medical History.  In May 1977 he complained of pain 
in the back of three weeks' duration which had started 
hurting after running with a pack.  It was noted that he had 
performed bends and twists three days before.  Physical 
examination disclosed low back muscle tightness and 
tenderness to touch to the left of the spinal column.  Range 
of motion of the back was reported to be good except for 
pulling to the right when leaning.  Following examination, an 
impression of muscle strain, lower back, was recorded.  A 
June 1977 physical examination report did not refer to low 
back pain or complaints.  Later that month, the Veteran 
underwent an examination for Medical Board purposes whereupon 
it was noted that the physical examination was within normal 
limits except for a hypertensive reading.  A separation 
examination report is not of record.

Post service clinical records beginning in February 1987 were 
received from F. Selod, an orthopedic surgeon, who reported 
the Veteran's history of slipping and falling in a walk-in 
freezer while carrying a case of chicken at his place of 
employment in November 1986.  It was noted that he had sharp 
back pain most of the time that radiated up to the middle of 
his back and sometimes between his shoulder blades.  He 
reported left leg numbness in the thigh muscles.  Following 
examination, Dr. Selod opined that the Veteran had disc 
disease at L4-5 and L5-S1.  A consultation report by L. B. 
Parker dated in August 1988 noted that the Veteran had 
injured his back at work approximately two years before after 
slipping, falling and landing on his back.  It was reported 
that since that time, he had had low back and radiating pain 
into the left hip and thigh, and occasionally into the calf 
and foot.  An impression of left S1 radiculopathy secondary 
to ruptured disk at the L5-S1 level on the left side was 
rendered for which laminectomy, discectomy and spinal fusion 
were recommended.  

In a report dated in June 1991, Dr. Selod wrote that the 
Veteran was seen for upper and lower back pain and upper neck 
pain.  On this occasion, he reported a history of loading 
boxes of clothing when a cart rolled off the dock and struck 
him across the back of the head, neck and lower back.  The 
appellant complained of sharp lower back pain.  Following 
examination, it was opined that he had lumbosacral and 
cervical dorsal strain.  Private clinical record reflect that 
the Veteran received continuing follow-up for chronic back 
pain through May 1992.

A claim of entitlement to service connection for conditions 
that included a low back disorder was received in November 
1996.  By rating action dated in February 1997, service 
connection for low back pain was denied on the basis that the 
Veteran's back was normal on separation examination and that 
he injured his back during the course of employment in 
November 1986 and May 1991.  The AOJ noted that he had 
complained during service.  The claim was denied as not well 
grounded.

The Veteran presented testimony on personal hearing in 
October 1997 to the effect that he injured his low back 
during basic training from jumping off trucks, on the 
obstacle course, and performing physical training.  He said 
that he was treated for low back strain and given light duty.  
He testified that he was treated in 1980 for low back 
complaints and re-injured his back in 1986 in an on-the-job 
accident. 

The Board denied the Veteran's claim of entitlement to 
service connection for a low back disability by decision in 
April 1999 on the basis that low back pain in service did not 
result in a chronic disorder, the medical evidence of record 
did not establish continuity of symptomatology or a nexus 
between current back disability and service, and the fact 
that the Veteran had two intercurrent back injuries after 
service.  In essence, at the time of the denial there was 
evidence of post service disability (a diagnosis) an in-
service complaint of pain, but no reliable evidence of a 
nexus between the post service disability and service.

VA outpatient clinic notes dated between 1999 and 2000 were 
received referring to treatment for continuing and chronic 
back pain from multilevel degenerative changes and stenosis 
at L4-L5.

By rating action dated in February 2000, the RO declined to 
reopen the claim of entitlement to service connection for a 
low back pain on the basis that new and material evidence had 
not been received to reopen the claim.  

The Veteran most recently attempted to reopen the claim of 
entitlement to service connection for a low back disorder in 
October 2007.

Evidence received following the February 2000 rating decision 
consists of VA outpatient clinical records dated between 2004 
and 2007 that intermittently refer to low back pain and 
complaints. 

The Board finds that the evidence received since the February 
2000 RO rating decisions is cumulative and/or redundant of 
the prior evidence in the record.  Evidence that is merely 
cumulative of other evidence in the record cannot be "new and 
material" even if that evidence was not previously before 
agency decision makers. 38 C.F.R. § 3.156(a), Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).  The additional VA clinical 
records refer to continuing low back complaints without any 
finding that a low back disorder is of service onset.  The 
fact that the appellant had post-service low back disability 
and pain were established previously.  Evidence that tends to 
confirm a previously established fact is cumulative.  
Similarly, his presumed assertions of a nexus to service are 
cumulative of the prior claim.  In summary, the evidence 
added to the record since the prior denials of the claim is 
cumulative and does not provide a basis to reopen the claim 
of entitlement to service connection for a low back disorder 
or pain. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

3.	 New and Material - Hypertension

The evidence that was of record at the time of the final 
disallowance of the claim of service connection for 
hypertension included service treatment records showing that 
upon examination in March 1977 for entrance into service, the 
Veteran had a blood pressure reading of 120/80.  In the 
Report of Medical History, he admitted to having high or low 
blood pressure.  The cardiovascular system was evaluated as 
normal and no pertinent defects were noted.  

An undated entry for the Marine Corps Recruit Depot reflects 
a blood pressure reading of 150/100 and complaints by the 
veteran of vertigo and drowsiness.  Repeat blood pressure 
readings on that occasion were 140/80 and 124/74.  The 
impression was normal blood pressure.

In June 1977, the Veteran was referred to the internal 
medicine clinic where it was noted that had been found to 
have elevated blood pressure on three days of serial 
screening in six different positions.  It was reported that 
physical examination was noncontributory except for blood 
pressure on the right side in three positions in the range of 
132-152/96-100.  History was provided to the effect that the 
Veteran was told during a 'free clinic evaluation' at age 15 
that he had high blood pressure for which he had received no 
treatment.  On examination, blood pressure readings were 
140/88 in the right arm (sitting) and 144/92 (standing).  The 
examiner concluded that since elevated blood pressure had 
been documented for 3 years and he had a strong family 
history of such, it was suspected the hypertension was 
essential.  The examiner suggested that the Veteran was unfit 
for duty and recommended an administrative discharge.  
Following a June 1977 Medical Board in which it was 
determined that he did not meet the minimum standards for 
enlistment, the Veteran was administratively discharged from 
service for hypertension, essential, which was determined to 
have existed prior to service entrance and was not aggravated 
by service.

Post service private clinic records dated between 1987 and 
1992 reflect no complaints, findings or diagnosis pertaining 
to hypertension.

A claim of entitlement to service connection for conditions 
that included hypertension was received in November 1996.  By 
rating action dated in February 1997, service connection for 
such was denied.  In essence, the agency of original 
jurisdiction found that the pre-existing hypertension the 
Veteran noted at service entrance and medically found to have 
pre-existed service did not permanently increase in severity 
during service beyond normal progression of the disease 
process. See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Veteran presented testimony on personal hearing in 
October 1997 to the effect that he was given medication for 
hypertension in service but could not recall the name of 
such.  He related that that he was neither treated for nor 
told prior to service that he had hypertension.  The 
appellant stated that he was currently being treated for high 
blood pressure but had no prior record attesting to a 
diagnosis of such before service.  The appellant testified 
that he was not on any medication for the hypertension until 
1980 because he could not afford treatment.  

The Board denied the Veteran's claim of entitlement to 
service connection for hypertension by decision in April 1999 
on the basis that hypertension pre-existed service, did not 
increase in severity during service and had not been 
aggravated by service.  

The Veteran attempted to reopen the claim of service 
connection for hypertension in August 1999.  Received in 
support of the claim were VA outpatient records dated between 
1999 and 2000 primarily showing treatment for polysubstance 
abuse.  He was noted to carry a diagnosis of hypertension for 
which medication had been prescribed.  

The RO denied the Veteran's claim of service connection for 
hypertension by decision in February 2000 on the basis that 
new and material evidence had not been received to reopen the 
claim.

The Veteran attempted to reopen the claim of service 
connection for hypertension in October 2004.  Evidence added 
to the record in support of the claim were VA outpatient 
records dating from 2005 showing treatment for multiple 
complaints and disorders including hypertension for which 
medication was being prescribed.  

The RO denied the Veteran's claim of service connection for 
hypertension by decision in October 2006 on the basis that 
new and material evidence had not been received to reopen the 
claim.

The Veteran most recently attempted to reopen the claim of 
entitlement to service connection for hypertension in October 
2007. 

Evidence added to the record following the October 2007 
denial of the claim of service connection for hypertension 
consists of VA outpatient records dated between 2006 and 2007 
which show that the appellant continues to be treated for 
hypertension with medication management.  The record also 
contains the current claim.

The Board finds that the additional evidence consisting of VA 
outpatient clinical records received since the October 2004 
RO rating decisions is cumulative and/or redundant of the 
prior evidence in the record.  Evidence that is merely 
cumulative of other evidence in the record cannot be "new and 
material" even if that evidence was not previously before 
agency decision makers. 38 C.F.R. § 3.156(a), Anglin v. West, 
203 F.3d 1343 (Fed. Cir. 2000).  The additional VA clinical 
records refer to continuing treatment for hypertension 
without any finding that it is related to or is of service 
onset.  The fact that the appellant had hypertension was 
established previously.  Evidence that tends to confirm a 
previously established fact is cumulative.  In addition, his 
claim is cumulative of his prior claim.  In summary, the 
evidence added to the record since the prior denial of the 
claim of service connection for hypertension is cumulative 
and does not provide a basis to reopen the claim. See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

4.  Service connection for a right shoulder disorder.

Factual Background and Legal Analysis

The Veteran's service clinical records reflect no complaints, 
findings, nor make any reference regarding the right 
shoulder.  The appellant was examined for Medical Board 
proceedings in June 1977 whereupon it was noted that the 
physical examination was within normal limits except for a 
hypertensive reading.  

The Veteran filed a claim for service connection for right 
shoulder disability in October 2007.  

Private clinical records dated between 1987 and 1992 show no 
right shoulder complaints.  Extensive VA clinical records 
reflect that the appellant was hospitalized between August 
and November 1999 for substance abuse and stated that he had 
had right shoulder pain since falling or jumping off a house.  
An August 1999 X-ray of the right shoulder was within normal 
limits.  Subsequent VA outpatient records reflect continuing 
complaints and follow-up for right shoulder pain.  In October 
1999, he complained of continuing right shoulder pain for 
which he was receiving physical therapy.  He related that he 
had had the problem since May 1999.  It was noted that 
magnetic resonance imaging of the right shoulder had revealed 
tendonosis and multiple partial tears of the supraspinatus 
muscle.  In June 2005, the appellant related that he had 
developed right shoulder pain in a 2000 accident/injury.  In 
August 2005, the Veteran stated that he had had altered 
sensation in the right upper extremity since 2002 after being 
knocked over by a conveyor belt landing on the right 
shoulder.  It was determined that the Veteran appeared to 
have significant arthritis in the right shoulder with 
significant pain.  He stated in October 2005 that he had 
injured his shoulder two years before after lifting at work.  
Right shoulder impingement syndrome was diagnosed in October 
2005.  In October 2007, the Veteran was reported to have 
stated that he attempted suicide in 1999 by jumping off a 
house and broke his arm.  Subsequent VA outpatient clinic 
notes record complaints of chronic shoulder pain.

The Veteran relates current right shoulder disability to 
service.  The Board points out, however, that his service 
treatment record reflects no complaints or treatment relating 
to right shoulder symptoms.  The record first documents a 
problem with the right shoulder in VA outpatient records 
dated in 1999.  Nothing in the post service clinical record 
dating from 1987 indicates that the Veteran had a right 
shoulder disorder related to service.  There is no reliable 
post service showing of any continuity of in-service right 
shoulder symptomatology.  Right shoulder arthritis was 
diagnosed.  However, the Veteran did not serve 90 days or 
more in service.  Therefore, he is not subject to the 
presumptive applications of § 1112; 38 C.F.R. §§ 3.307, 3.309 
for arthritis.  Rather, the post service evidence clearly 
indicates that the Veteran reported several injuries to the 
right shoulder beginning in 1999, to include trauma in a fall 
from a rooftop, being struck by a conveyer belt and a lifting 
injury at work.  The Board thus finds that the silent service 
treatment records, to include the June 1977 Medical Board, 
the more than 17-year lapse between service and objective 
evidence of right shoulder disability, and the clear history 
of several right shoulder injuries after service militate 
against a finding that the Veteran's assertions of an 
inservice right shoulder condition and continuity of 
symptomatology are credible.  His assertion of an in-service 
onset, in light of the cumulative record is not credible.  In 
view of such, he not found to be a reliable historian.

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a 
merits context, the lack of evidence of treatment may bear on 
the credibility of the evidence of continuity. Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board as fact finder is 
obligated to and fully justified in determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc.  

The Board has carefully considered the Veteran's claim that a 
right shoulder disorder is related to service.  Lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation. 38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 
(2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006).  A layman is competent to report that he or she 
notices shoulder symptoms as such come through one of the 
senses. See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Lay 
evidence must be considered when a Veteran seeks disability 
benefits.  38 C.F.R. § 3.307(b) (2009) clearly states that 
the factual basis for proving the existence of a chronic 
disease may be established by medical evidence, competent lay 
evidence or both.  

The Board observes that in this case, the Veteran has 
presented no statement or substantive lay assertion in 
support of his claim, to include the circumstances of any 
shoulder injury or problem in service and thereafter.  He 
only claims that he has a right shoulder condition that is 
related to service without more.  In this case, however, the 
Board finds that the Veteran's silent service records, the 
Medical Board examination report and private post service 
clinical data, as well as the more contemporaneous statements 
to VA clinical providers attesting to instances of post 
service right shoulder injury are far more probative than his 
bare claim implying in-service onset and continuity.  In this 
regard, the Board concludes that the Veteran has not been a 
reliable historian and that his claim in this regard is self 
serving and not credible.  Therefore, when considering the 
entirety of the evidence of record, the Board finds that 
there is neither inservice chronicity nor continuity of 
symptomatology of the claimed inservice right shoulder 
condition. See 38 C.F.R. § 3.303.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
current right shoulder disorder is related to service, or to 
any incident therein.  The Board thus finds that the 
preponderance of the evidence is against the claim and 
service connection for a right shoulder disorder must be 
denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).

5.  Service connection for a right knee disorder.

The Veteran's service clinical records reflect no complaints, 
findings, or reference regarding the right knee, to include 
on examination for Medical Board purposes in June 1977.  The 
physical examination was noted to be within normal limits at 
that time except for a hypertensive reading.  

The Veteran filed a claim for service connection for right 
knee disability in October 2007.  

Private clinical records dated between 1987 and 1992 reflect 
no right knee complaints.

VA outpatient clinical records dating from 1999 contain 
clinical entries in August 2005 referring to a history of 
bilateral knee arthritis, and chronic knee pain in August 
2006.

The Board has carefully reviewed the evidence but finds that 
service connection for a right knee disorder is not 
warranted.  There is nothing in the service treatment records 
that refer to any right knee complaints, to include the June 
1977 Medical Board examination.  No documentation has been 
received evidencing treatment immediately after discharge 
from active duty for right knee complaints.

The Veteran is competent to report that he a right knee 
disability that is of service onset.  However, competence and 
credibility are different matters.  The Board observes that 
the available evidence first documents history pertaining to 
right knee arthritis in 2005, some 28 years after discharge 
from active duty.  Nothing in that private records dating 
from 1987 or the VA outpatient clinical records dating from 
1999 suggests a right knee condition deriving from service.  
There is no reliable post service showing of any continuity 
of in-service right knee symptomatology.  Right knee 
arthritis has been noted.  However, the Veteran did not serve 
90 days or more in service.  Therefore, he is not subject to 
the presumptive applications of § 1112; 38 C.F.R. §§ 3.307, 
3.309 for arthritis.  The Board thus finds that the silent 
service treatment records, the absence of a history of right 
knee complaints during treatment for other disorders over the 
years, and the 28-year lapse between service and reported 
right knee arthritis militate against a finding that the 
Veteran's claim pertaining to right knee disability in 
service and continuity of symptomatology is credible.

The Board is fully aware that applicable regulation requires 
continuity of symptomatology, not continuity of treatment. 
Wilson supra.  However, in a merits context, the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity. Savage supra.  The Board as fact 
finder is obligated to and fully justified in determining 
whether lay evidence is credible in and of itself, i.e., 
because of possible bias, conflicting statements, etc.  
Similarly, the Board can weigh the absence of contemporaneous 
medical evidence against the lay evidence of record. See 
Buchanan supra.  The Board finds that the silent service 
records, and absence of complaints or treatment for a right 
knee disorder over the years are far more probative than a 
remote statement of in-service onset and continuity.  
Therefore, based upon the lay and medical evidence, the Board 
finds that the Veteran's assertion of in-service onset and 
continuity of right knee symptoms are not credible and do not 
provide a basis to establish service connection.

Under the circumstances, the Board concludes that there is no 
reliable and probative evidence indicating that the Veteran's 
currently claimed right knee disorder, reported to be 
arthritis, is related to service or to any incident therein.  
The Board thus finds that the preponderance of the evidence 
is against the claim and service connection for a right knee 
condition must be denied. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990)


ORDER

The application to reopen the claim of service connection for 
hypertension is denied.

The application to reopen the claim of service connection for 
a low back disorder is denied.

The application to reopen the claim of service connection for 
left upper extremity disability, including the shoulder, 
forearm and thumb is denied. 

Service connection for a right shoulder disorder is denied.

Service connection a right knee disability is denied.


REMAND

Review of the service treatment records reflects that the 
Veteran complained of intermittent left knee pain of two 
weeks' duration in May 1977, and stated it had begun after a 
long run and kneeling on the rifle range.  Examination 
disclosed left knee crepitus and knee cap pain as well as 
hyperextension.  A small amount of edema was observed in the 
area under the knee cap.  The knee was tender to touch.  An 
impression of chondromalacia was rendered for which the 
Veteran was advised warm soaks, a cane and light duty for 24 
hours. 

A VA outpatient clinic note dated in August 2005 noted that 
the appellant had a history of arthritis of the knees.  In 
August 2006, it was recorded that he had chronic knee pain.  

The Veteran has not had a VA examination to determine the 
diagnosis of any current left knee disorder and whether it is 
related to the inservice symptomatology.  The Court of 
Appeals for Veterans Claims (Court) has held that fulfillment 
of the VA's statutory duty to assist the veteran includes 
providing additional VA examination when warranted, and 
conducting a thorough and contemporaneous medical 
examination, including a medical opinion which takes into 
account the records of prior medical treatment, so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  In light of such, the appellant 
will be scheduled for a VA examination of the left knee with 
review of the claims folder.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
examination to determine whether he 
currently has a left knee disorder 
related to service.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  All 
indicated tests and studies should be 
accomplished, and clinical findings 
should be reported in detail.

After review of the record, the examiner 
should state whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any current 
left knee condition may be related to 
knee symptoms in service.

The examiner should provide a full 
rationale for the opinion and reference 
the specific facts relied upon in 
reaching his or her conclusions.

2.  The Veteran must be given adequate 
notice of the examination, to include 
advising him of the consequences of 
failure to report. 38 C.F.R. § 3.655 
(2009).

3.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the claim.  If the benefit is 
not granted, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the case is returned to the Board for 
appellate disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


